Order denying the judgment debtor’s motion to vacate an order dated May 14, 1938, directing the issuance of a garnishee execution and directing the sheriff of Kings county or H. C. Bohack & Company, Inc., or both, to pay to him fifty-four dollars, collected pursuant to the order, modified by striking out all the ordering paragraphs, except the last two, and adding a provision that the judgment creditor is entitled to the nineteen dollars collected by the sheriff under the execution, and the judgment debtor is entitled to the thirty-five dollars deducted by H. C. Bohack & Company, Inc., from his wages. As so modified, the order is affirmed, without costs. While a discharge in bankruptcy frees the wages of the bankrupt earned subsequent to the adjudication from the effect of a garnishee execution, in the instant case the sheriff, subsequent to the adjudication, collected moneys under an execution which was valid and enforceable, as it had not been modified and the sheriff had not been stayed. Those moneys, amounting to nineteen dollars, belong to the judgment creditor. (Ulner v. Doran, 167 App. Div. 259, 262.) The moneys, amounting to thirty-five dollars, deducted from the judgment debtor’s wages by H. C. Bohack & Company, Inc., his employer, but not collected by the sheriff, belong to the judgment debtor. (Brenen v. Dahlstrom Metallic Door Co., 189 App. Div. 685.) Lazansky, P. J., Carswell, Johnston, Adel and Taylor, JJ., concur.